 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11       WILLIAM RAY BARTON,                       Case No. CV 19-06535 FMO (RAO)
12                        Petitioner,
                                                   MEMORANDUM AND ORDER
13           v.                                    RE SUMMARY DISMISSAL OF
                                                   PETITION FOR WRIT OF
14       JOSIE GASTELO,                            HABEAS CORPUS AND DENIAL
                                                   OF CERTIFICATE OF
15                        Respondent.              APPEALABILITY
16

17
                                    I.    BACKGROUND
18
            On July 29, 2019, Petitioner William Ray Barton (“Petitioner”) filed a Petition
19
     for Writ of Habeas Corpus (“Petition”). Pet., Dkt. No. 1.
20
            Petitioner was convicted of his underlying criminal offense in 1976. Pet. at 2.
21
     Although Petitioner references a guilty plea and asserts that he is “not guilty of
22
     crime,” the Petition’s grounds for relief are not clear. Id. at 3. Records of the
23
     California Supreme Court indicate that Petitioner has not filed any appeals or state
24
     habeas petitions with that court.1
25
     1
26     The Court takes judicial notice of the records of the California Supreme Court,
27   which are available at http://appellatecases.courtinfo.ca.gov. See Fed. R. Evid.
     201(b)(2) (providing that a court may take judicial notice of adjudicative facts that
28   “can be accurately and readily determined from sources whose accuracy cannot
 1         This Court has received multiple habeas petitions from Petitioner in the past
 2   year, all of which have been dismissed for failure to exhaust state court remedies.
 3   See Barton v. People State of California, CV 18-5863-FMO-RAO (C.D. Cal., filed
 4   July 3, 2018); Barton v. Superior Court, CV 18-6853-FMO-RAO (C.D. Cal., filed
 5   Aug. 9, 2018); Barton v. Board of Parole Hearings, CV 18-9707-FMO-RAO (C.D.
 6   Cal., filed Nov. 16, 2018); Barton v. People of the State of California, CV 19-546-
 7   FMO-RAO (C.D. Cal., filed Dec. 28, 2018); Barton v. Clerk of U.S. District Court,
 8   et al., CV 19-1178-FMO-RAO (C.D. Cal., filed Jan. 25, 2019); Barton v. San
 9   Juaquin, CV 19-4831-FMO-RAO (C.D. Cal., filed June 3, 2019).
10                                    II.   DISCUSSION
11         Under Rule 4 of the Rules Governing Section 2254 Cases in the United States
12   District Courts, the Court may dismiss a petition “[i]f it plainly appears from the
13   petition and any attached exhibits that the petitioner is not entitled to relief in the
14   district court.” The “Ninth Circuit has held that a federal court may raise the failure
15   to exhaust issue sua sponte and may summarily dismiss on that ground.” White v.
16   Paramo, Case No. CV 16-03531-ODW (KES), 2016 WL 3034669, at *2 (C.D. Cal.
17   May 27, 2016) (citing Granberry v. Greer, 481 U.S. 129, 134-35, 107 S. Ct. 1671,
18   95 L. Ed. 2d 119 (1987); Stone v. San Francisco, 968 F.2d 850, 856 (9th Cir. 1992);
19   Cartwright v. Cupp, 650 F.2d 1103, 1104 (9th Cir. 1982) (per curiam)) (dismissing
20   petition for failure to exhaust state remedies with respect to sole claim for relief).
21         A state prisoner must exhaust his state court remedies before a federal court
22   may consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan
23   v. Boerckel, 526 U.S. 838, 842, 119 S. Ct. 1728, 144 L. Ed. 2d. 1 (1999). To satisfy
24   the exhaustion requirement, a habeas petitioner must fairly present his federal claims
25   in the state courts in order to give the State the opportunity to pass upon and correct
26

27   reasonably be questioned”); Harris v. Cty. of Orange, 682 F.3d 1126, 1131-32 (9th
     Cir. 2012) (noting that a court may take judicial notice of federal and state court
28   records).
                                                 2
 1   alleged violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S. 364,
 2   365, 115 S. Ct. 887, 130 L. Ed. 2d 865 (1995) (per curiam). A habeas petitioner must
 3   give the state courts “one full opportunity” to decide a federal claim by carrying out
 4   “one complete round” of the state’s appellate process in order to properly exhaust a
 5   claim. O’Sullivan, 526 U.S. at 845. He must present his claims to the highest state
 6   court with jurisdiction to consider it or demonstrate that no state remedy remains
 7   available. Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc).
 8         Here, the records of the California Supreme Court do not reflect any appeals
 9   or habeas petitions filed by Petitioner. Although the exhaustion requirement may be
10   excused under limited circumstances, see 28 U.S.C. § 2254(b)(1)(B)(i)-(ii), none of
11   these circumstances appear to exist here. Petitioner has failed to exhaust his claim in
12   state court, and summary dismissal of this action is appropriate.
13           Dismissal of the Petition is without prejudice to Petitioner’s later pursuing
14   habeas relief in federal court upon exhausting available remedies in the state courts.
15   Petitioner is warned, however, that under 28 U.S.C. § 2244(d)(1), “[a] 1-year period
16   of limitations shall apply to an application for a writ of habeas corpus by a person in
17   custody pursuant to the judgment of a State court.”
18                     III.   CERTIFICATE OF APPEALABILITY
19         Under the Antiterrorism and Effective Death Penalty Act of 1996, a state
20   prisoner seeking to appeal a district court’s final order in a habeas corpus proceeding
21   must obtain a Certificate of Appealability (“COA”) from the district judge or a circuit
22   judge. 28 U.S.C. § 2253(c)(1)(A). A COA may issue “only if the applicant has made
23   a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
24   “A petitioner satisfies this standard by demonstrating that jurists of reason could
25   disagree with the district court’s resolution of his constitutional claims or that jurists
26   could conclude the issues presented are adequate to deserve encouragement to
27   proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327, 123 S. Ct. 1029, 154 L.
28   Ed. 2d 931 (2003).
                                                 3
 1         When the Court dismisses a petition on procedural grounds, it must issue a
 2   COA if the petitioner shows: (1) “that jurists of reason would find it debatable
 3   whether the petition states a valid claim of the denial of a constitutional right”; and
 4   (2) “that jurists of reason would find it debatable whether the district court was
 5   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478, 120 S. Ct.
 6   1595, 146 L. Ed. 2d 542 (2000).
 7         Here, the Court is summarily dismissing the instant Petition without prejudice
 8   because the Court has determined that Petitioner has failed to exhaust his habeas
 9   claim in state court. The Court finds that Petitioner cannot make the requisite
10   showing that jurists of reason would find it debatable whether the district court was
11   correct in its procedural ruling.
12                                       IV.    ORDER
13         Based on the foregoing, IT IS ORDERED THAT:
14         1. The Petition is DISMISSED without prejudice; and
15         2. A Certificate of Appealability is DENIED.
16

17   DATED: August 1, 2019
18
                                               ______________/s/___________________
19
                                               FERNANDO M. OLGUIN
20                                             UNITED STATES DISTRICT JUDGE
21   Presented by:
22

23   ____________________________
     ROZELLA A. OLIVER
24
     UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                 4
